      Case 4:20-cv-02193 Document 32 Filed on 12/10/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                             December 10, 2020
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

SARA SAIDMAN                                    §
and                                             §
JESSICA CHEATHAM,                               §
                                                §
        Plaintiffs,                             §
VS.                                             §   CIVIL ACTION NO. 4:20-CV-02193
                                                §
SCHLUMBERGER TECHNOLOGY                         §
CORPORATION,                                    §
                                                §
        Defendant.                              §

                                            ORDER

       Having considered the defendant, Schlumberger Technology Corporation’s Rule 12(b)(6)

motion to dismiss the putative class claims in Count One and Count Two, the plaintiff’s Sara

Saidman, claim of disparate impact discrimination in Count One, and the plaintiff’s Jessica

Cheatham, claims in Counts One through Four, the Court determines that the issues presented are

best addressed in a motion for summary judgment, not a motion to dismiss. There are plausible

claims raised and the case law precedent does not support a summary dismissal based on lack of

evidence or plausibility. Therefore, the defendant’s motion to dismiss is Denied.

       It is so ORDERED.

       SIGNED on this 10th day of December, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
